Citation Nr: 1614172	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1982.

This matter was last before the Board of Veterans' Appeals (Board) in February 2014, on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2012 and a copy of the hearing transcript is associated with the claims file.  In February 2014, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  The Veteran's thoracic spine scoliosis results from developmental defect and was not subject to a superimposed injury during his active duty service.

2.  The Veteran does not have any thoracic spine disability that was incurred in, or aggravated by, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA satisfied the VCAA duty to notify by sending a letter to the Veteran in June 2011, prior to the July 2011 rating decision, advising him of the evidence necessary to substantiate a claim for entitlement to service connection and of his and VA's respective duties for obtaining evidence.  The Veteran had opportunity to respond to this letter and supplement the record and he has not alleged that notice in this case was inadequate.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VA also satisfied the duty to assist the claimant with the development of this claim by providing an examination in June 2011, obtaining a clarifying opinion in April 2014, obtaining an expert medical opinion in March 2015, and a clarifying opinion from the same medical expert in August 2015.  38 C.F.R. § 3.159 (2015).  Although the medical opinion resulting from the examination required the Board to obtain expert medical opinions for additional clarification, the August 2015 opinion is supported by rationale that relies on, and cites to, the records reviewed.  As such, the Board finds that all requested development was substantially accomplished in compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the Board finds that the VA examination report, read in combination with the subsequent VA opinions and expert opinion, are adequate to decide the issue.  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service treatment records, VA treatment records and examinations, lay statements, and hearing testimony.  Further, VA substantially complied with the February 2014 remand instructions by obtaining additional treatment records and scheduling an additional VA examination.  38 C.F.R. § 3.159(e); Stegall v. West, 11 Vet. App. 268 (1998).  

In regard to the September 2012 hearing, the Court has held that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2012 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b) (2015).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran has reported that he injured his back during his active duty service, which he contends either resulted in scoliosis or constituted a superimposed injury that permanently worsened scoliosis (see statement on February 2012 VA Form 9; September 2012 hearing testimony).  However, his spine was noted as normal on his April 1973 service entrance examination and he indicated on a concurrent self report of medical history, as well as on a self report completed at the time of his separation examination, that he did not have any recurrent back pain.  At his January 1982 separation examination, a routine chest x-ray revealed "T spine scoliosis with convexity on right," but the examiner noted that it was "not apparent on physical examination" and "probably positional."  

The 2015 VA medical expert has explained that the Veteran's scoliosis was a developmental defect.  The examiner also explained that this defect was seen upon his separation, rather than entrance, examination because the spine usually does not fully develop until between the ages of 18 and 20, and the Veteran entered service at age 18.  Developmental defects are not "diseases or injuries" for which service connection may be granted (38 C.F.R. § 3.303(c) (2015)) unless they are subject to a superimposed injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran underwent a December 2009 general medical VA examination during which he reported experiencing episodes of back pain during service, but denied any specific back injury or treatment; x-ray revealed mild scoliosis with degenerative changes and the examiner diagnosed lumbosacral strain.  The Veteran sought VA care in September 2010 for worsening back pain that he attributed to scoliosis; again, no prior trauma was noted.  A June 2011 VA examination report also reflects that the Veteran reported no back injury or treatment during military service and the examiner diagnosed chronic lumbosacral strain associated with de-conditioning, age-related degenerative changes, and a mild degree of scoliosis.  The examiner explained that without any additional records pertaining to the back during service, he could not attribute any current back pathology to military service without resorting to speculation.  The same VA examiner re-reviewed the Veteran's records in April 2014 and noted no information that would alter his prior opinion.

Laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the Veteran's self report on his January 2012 VA Form 9 of having experienced a back injury during service is not credible due to inconsistency with the other evidence of record, specifically his multiple in-service self reports of no back pain, his statements denying in-service back injury during 2009 and 2011 VA examinations, and his September 2012 hearing testimony (see Transcript p. 15) that he did not injure his back during service.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  

Although the Veteran's testimony that he began experiencing some back pain during service is supported by his statements to the 2011 VA examiner and an August 2011 statement from his spouse, the VA examiner attributed the current diagnoses of back strain and degenerative changes to de-conditioning and aging.  The 2015 medical expert also specifically opined that it was not at least as likely as not that any current strain or degenerative change began during, or was otherwise attributable to, the Veteran's active duty service and explained, relying on and citing to another medical treatise ("Michelle, L. et Bory, K; Musculoskeletal Back Pain, Rosen's Emergency Medicine, Ch. 645-655. 2014") that those diagnoses, and the Veteran's physical condition, were more consistent with age-related spinal wear and tear.  Further, the 2015 medical expert provided an opinion based on review of the file and a medical treatise ("Acosta, F. et Ames, C.; Adult Thoracolumbar Scoliosis, Youmans Neurological Surgery, Ch. 287, pp. 2947-52. June 2011"), that the Veteran's scoliosis was not aggravated by any incident of his military service.  

In this case, the Board finds the VA examiner's and VA expert's opinions -to the effect that the Veteran had only the developmental defect of scoliosis at the time he left service, that defect was not subject to superimposed injury during service, and that any post-service diagnoses of strain or degenerative changes were unrelated to service- the most persuasive evidence on, and dispositive of, the nature and etiology of the Veteran's back conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Although the Veteran contends that he is entitled to service connection for his back, the record does not reflect that he possesses the appropriate medical training and expertise to render a probative (i.e., persuasive) diagnostic opinion on this medical matter.  38 C.F.R. § 3.159(a) (2015).  The appeal must be denied.  38 C.F.R. §§ 3.303(c) (2015); 3.385 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a thoracic spine disability is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


